DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the total Effective Force Area" in line 10. There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “the total” to --a total-- in line 10.
Claim 42 also recites the limitation "“the compression direction” in line 11.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “the compression” to --a compression-- in line 11.

Claim 42 also recites the limitation “the frequency of pressure produced by the hydraulic pump” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “the frequency” to --a frequency-- in lines 11-12.
Claim 43 recites the limitation "the compression volume" in line 2. There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “the compression” to --a compression-- in line 2.
Claim 43 also recites the limitation "the extension volume" in line 3. There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “the extension” to --an extension-- in line 3.
Claim 47 recites the limitation "the Total Effective Force Area (TEFA)" in line 7. There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “the Total” to --a Total-- in line 7.
Claim 47 also recites the limitation “the actuation device” in line 7. There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “actuation device” to --hydraulic actuation apparatus-- in line 7.
Claim 47 also recites the limitation “the frequency of the pressure of the hydraulic fluid supplied by the hydraulic pump” in lines 8-9. There is insufficient antecedent basis for this 
Claim 51 suffers from double inclusion, since it can be read to include the same element twice (i.e., “a hydraulic actuation apparatus” is recited in line 5 of claim 47, and then “a hydraulic actuation apparatus” is recited again in lines 1-2 of claim 51). MPEP §2173.05(o). This rejection could be overcome by changing “a hydraulic” to --the hydraulic-- in lines 1-2 of claim 51. 
Claim 52 recites the limitation "the electric motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “the electric” to --an electric-- in line 2.
Allowable Subject Matter
Claims 42-54 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614